Citation Nr: 1116818	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  02-05 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1979.

This matter arises to the Board of Veterans' Appeals (Board) from a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that in pertinent part denied an application to reopen a claim for service connection for a neck disorder.  The Board remanded the matter in April 2004, June 2006, January 2009, and in August 2010.  In August 2010, the Board found new and material evidence had been submitted, reopened the claim, and remanded it for a medical examination.  

The August 2010 Board decision also reopened a claim for service connection for a rash of the groin area and then remanded it for development.  Since then, VA's Appeals Management Center (hereinafter: AMC) has granted that service connection claim.  Thus, the claim has been fully resolved in the Veteran's favor and it will not be addressed further by the Board.  

Evidence was recently received at the Board without a waiver of the Veteran's right to initial RO consideration of this evidence.  However, a remand will not be necessary in this case, because each item of evidence is simply a duplicate of evidence that the AMC received via facsimile on March 1, 2010.  The AMC issued a supplemental statement of the case in April 2010 that considered this evidence.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  


FINDINGS OF FACT

1.  The Veteran is not a combat veteran, nor has he so alleged. 

2.  The Veteran's service treatment reports (STRs) reflect no relevant complaint or abnormality.

3.  A diagnosis of cervical degenerative arthritis was first offered in March 1989.  

4.  A VA physician has reviewed the pertinent medical history, examined the Veteran, and concluded that it is unlikely that parachute jumping or a head injury during active service led to the current neck disability.  


CONCLUSION OF LAW

Cervical spine degenerative arthritis was not incurred in active military service, nor may it be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, adequate notice was given in September 2006 and in August 2010. 

VA's duty to notify was not satisfied prior to the January 2002 initial unfavorable decision on the claim.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to initial adjudication, this timing problem can be cured by the Board remanding for the issuance of notice followed by readjudication of the claim) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), cures a timing defect).  

In this case, VA's duty to notify was satisfied after the initial decision by way of the September 2006 and August 2010 letters sent to the Veteran that address all notice elements.  The letters informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  Although the notice letters were not sent before the initial decision, this timing error is not unfairly prejudicial to the Veteran because the actions taken by VA after providing notice cured the timing error.  The Veteran has been afforded opportunity to participate in his claim and has been allowed time to respond.  VA has re-adjudicated the case by way of an SSOC issued after notice was provided.  For these reasons, it is not unfairly prejudicial to the Veteran for the Board to adjudicate the claim.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and private treatment reports.  The claimed 1981 and 1982 private records were not located.  The Veteran was afforded a hearing and a VA medical examination.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

Concerning the Board's conclusion that the Veteran is not a combat veteran, service personnel records reflect that the Veteran served in the Pacific Theatre of Operations (South Korea and the Philippine Islands), but not in Vietnam.  His military decorations include the Air Force Good Conduct Medal with ten oak leaf clusters, National Defense Service Medal, and the Air Force Longevity Service Award, which do not establish participation in combat.  He has not alleged that he is a combat veteran.  

The Veteran's STRs reflect that he entered active military service with no relevant pre-existing disability.  There is no neck-related complaint in the STRs.  He was treated multiple times during active service for headaches, however.  A February 1979 separation examination report reflects that the spine was normal, although the examiner annotated a complaint of recurrent back pain since childhood.  At that time, the Veteran completed a medical history questionnaire and checked "no" to any relevant abnormality, such as head injury, swollen or painful joints, or arthritis, rheumatism, or bursitis.  He did check "yes" to recurrent back pain.  The STRs also reflect that the Veteran was examined frequently for flight duties as an enlisted aircrew member.  The relevance of this fact is discussed later.  

In his original claim for benefits submitted in December 1988, the Veteran reported a back condition and continuing headaches.  He added, in February 1989, that he had recurring bilateral hand numbness, neck pains, and a skin disorder.  He claimed that his neck pains were treated during active service. 

A March 1989 VA orthopedic examination report reflects a history of intermittent, but chronic, neck pains since active service.  The Veteran reported private chiropractic treatment for neck pains by Dr. R. Smith of Dothan, Alabama, in 1981 and 1982.  Although the VA examiner elicited full range of motion with no apparent pain on motion, cervical spine X-rays showed mild degenerative changes and lack of lordosis.  The neck-related diagnosis was mild cervical degenerative arthritis.  The etiology of hand numbness was undetermined, but carpal tunnel syndrome was ruled out.  

A March 1989 private medical report from J. Keith, M.D., reflects the Veteran's reported history of a head and neck injury during active service with the onset of chronic neck pains.  The Veteran was treated privately in November 1995 for neck pain.  Range of motion was limited by pain.  

According to a November 2001 VA neurology compensation examination report, the Veteran reported a head injury during active service with recurring headaches since that time.  An August 2002 VA orthopedic compensation examination report contains diagnoses of muscle spasm and cervical spine degenerative disc disease with spondylosis.  

In December 2003, the Veteran testified before the undersigned acting Veterans Law Judge that he injured his neck when he fell in his dormitory room and again at Air Force Survival School while practicing parachuting procedures.  He testified that he had many episodes of neck stiffness in service after those injuries.  

In December 2010, a VA physician reviewed the claims files, examined the Veteran, and offered a diagnosis and etiology opinion.  During the examination, the Veteran reported that he underwent parachute training and might have injured his neck there or during an incident in the dormitory where he slipped and hit his head on the sink basin.  The VA diagnosis was degenerative disc disease of the cervical spine.  The physician concluded that it is unlikely that parachute jumping or a head injury led to this disability.  The rationale was that there is no mention of a neck complaint in the STRs and that the current conditions did not arise for 20 years thereafter.  

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The December 2010 VA examining physician has based the negative nexus opinion on no evidence of a neck condition until 1995.  This is erroneous, as the earliest X-rays taken of the cervical spine showed degenerative disc disease in March 1989.  This is not fatal to the opinion, however, as the physician correctly noted that there is no neck-related complaint during active service or for several years thereafter.  The Board finds the above-mentioned medical opinion somewhat persuasive, as it is based on reasonably accurate facts and is supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  While the Veteran has not earned a parachute badge signifying that he underwent rigorous parachute training, his STRs reflect that he served on a flight crew and thus would have undergone at least some jarring and rigorous parachute training, including jumping from a platform and hanging from a parachute harness.  Thus, his report of a neck injury during parachute-procedure training is credible.  However, the STRs do not reflect any neck-related complaint at separation, and, at that time, the Veteran denied any neck symptomatology.  

Even though the Veteran feels that a neck disability began during active service, no physician has agreed.  Thus, his etiology opinion cannot be afforded any weight.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for a cervical spine disability must therefore be denied


ORDER

Service connection for a cervical spine disability is denied.



____________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


